Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of this 19th day of Ocotber, 2015, by and among Precision Optics Corporation,
Inc., a Massachusetts corporation (the “Company”), and the “Investors” named in
that certain Securities Purchase Agreement, dated as of the date hereof, by and
among the Company and the Investors (the “Purchase Agreement”). Capitalized
terms used herein have the respective meanings ascribed thereto in the Purchase
Agreement unless otherwise defined herein.

 

WHEREAS, the Company and the Investors have entered into that certain Purchase
Agreement, pursuant to which the Investors purchased from the Company an
aggregate of 1,044,776 shares (the “Shares”) of the Company’s common stock,
$0.01 par value (“Common Stock”) at an aggregate price of $700,000 or $0.67 per
share; and

 

WHEREAS, the parties hereto are entering into this Agreement to provide certain
registration rights under the 1933 Act (as defined below), and the rules and
regulations promulgated thereunder, and applicable state securities laws to the
Investors with respect to Registrable Securities (as defined below) each may
hold; and

 

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 



1.Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” means the Company’s common stock, $0.01 par value, and any
securities into which such shares may hereinafter be reclassified.

 

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
any Registrable Securities.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing one or more Registration Statement (as defined below) or
similar document in compliance with the 1933 Act and pursuant to Rule 415 under
the 1933 Act or any successor rule providing for offering securities on a
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such Registration Statement(s) by the SEC.

 

“Registrable Securities” means the shares of Common Stock purchased by the
Investors pursuant to the Purchase Agreement and any shares of Common Stock that
may be issued or issuable to prevent dilution resulting from stock splits, stock
dividends or similar transactions as permitted by Rule 416(a) of the 1933 Act;
provided, that a security shall cease to be a Registrable Security upon the
earlier of (i) sale pursuant to the Registration Statement or Rule 144 (or other
available exemption) under the 1933 Act, or (ii) such security becoming eligible
for sale without restriction by the holder thereof pursuant to Rule 144 (or
other available exemption) under the 1933 Act, or (iii) at such time as the
transfer agent agrees that the legend on certificates representing the shares of
Common Stock can be removed based on Rule 144 or any other applicable law, rule
regulation or legal interpretation of such laws, rules and regulations.

 

 



 1 

 

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the 1933 Act.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.Registration.

 

2.1Registration Statement.

 

(a)     Each Investor acknowledges that the Company’s Common Stock currently
trades on the OTCQB and that the Company is not currently eligible to use Form
S-3 for the Registration Statement(s) required to be filed hereunder.

 

(b)     Promptly following the closing of the purchase and sale of the
securities contemplated by the Purchase Agreement (the “Closing Date”) but no
later than ninety (90) calendar days after the Closing Date, the Company shall
prepare and file with the SEC one Registration Statement on Form S-1, covering
the resale of the Registrable Securities, subject to the limitation contained in
Section 2.1(c). Such Registration Statement shall also cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), but subject to the limitation contained in Section 2.1(c), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities.

 

(c)     Registration Limitation. Notwithstanding any other provision of this
Agreement, if the SEC or any SEC Guidance sets forth a limitation on the number
of Registrable Securities permitted to be registered on a particular
Registration Statement as a secondary offering, the Company shall reduce
Registrable Securities on a pro rata basis. In the event of a reduction of the
number of Registrable Securities hereunder, the Company shall give the Investor
at least five (5) Business Days prior written notice along with the calculations
as to such Investor’s allotment. In the event the Company amends the initial
Registration Statement in accordance with the foregoing, the Company will use
its best efforts to file with the Commission, as promptly as allowed by the SEC
or SEC Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-1 (unless the Company is
then eligible to use Form S-3) or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended.

 

 



 2 

 

 

2.2   Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws and listing fees, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

 

2.3Effectiveness.

 

(a) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall (1) notify the Investors by facsimile or e-mail as promptly as
practicable, and in any event, within two (2) Business Days, after any
Registration Statement is declared effective and (2) promptly after a written
request by an Investor, provide the Investors with printed copies of any related
Prospectus to be used in connection with the sale or other disposition of the
securities covered thereby.

 

(b) The Company may suspend the use of any Prospectus included in any
Registration Statement contemplated by this Section in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading (an “Allowed
Delay”); provided, that the Company shall promptly (a) notify each Investor in
writing of the commencement of an Allowed Delay, (b) advise the Investors in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate the
Allowed Delay as promptly as practicable.

 

3.      Company Obligations. The Company will use its commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and, pursuant thereto, the Company will, as expeditiously
as possible:

 

3.1   Use commercially reasonable efforts to cause such Registration Statement
to become effective within one hundred and eighty (180) days after the date the
Registration Statement is first filed and to remain continuously effective until
the date on which the Investors have sold all the Registrable Securities (the
“Effectiveness Period”);

 

3.2   Prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

3.3   Subject to the paragraph at the end of this Section, furnish (which may be
by email notice of a filing on EDGAR) to the Investors and their counsel
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) Business Days after
the filing date, receipt date or sending date, as the case may be) one (1) copy
of any Registration Statement and any amendment thereto, the Prospectus and each
amendment or supplement thereto, in each case relating to such Registration
Statement;

 

 



 3 

 

 

3.4   Use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

3.5   Prior to any public offering of Registrable Securities, at the written
request of the Required Investors and if required by applicable law, use
commercially reasonable efforts to register or qualify such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Investors and do any and all other commercially
reasonable acts or things necessary or advisable to enable the distribution in
such jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3.5(ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3.5, or (iii)
file a general consent to service of process in any such jurisdiction;

 

3.6   Use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

3.7   Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and

 

3.8   With a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, during the Effectiveness Period, the Company covenants and
agrees to: (i) use its reasonable best efforts to make and keep public
information available, as those terms are understood and defined in Rule 144;
(ii) use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the 1934 Act; and
(iii) furnish to each Investor upon request, as long as such Investor owns any
Registrable Securities, (A) a written statement by the Company that it has
complied with the reporting requirements of the 1934 Act, (B) such other
information as may be reasonably requested in order to avail such Investor of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.

 

4.Obligations of the Investors.

 

4.1   Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. Furthermore, each Investor will promptly, and in any event
within three (3) calendar days of a Company request, respond fully to any
reasonable request for information as required by the Company or the SEC or any
other regulator for inclusion in the Registration Statement or in correspondence
to the SEC or such other regulator. Failure to respond to such requests will
stay any obligation of the Company to register such Investor’s securities.

 

 



 4 

 

 

4.2   Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder.

 

4.3   Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2.3(b) or
(ii) the happening of an event pursuant to Section 3.7 hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

 

4.4   Each Investor covenants and agrees that it will comply with the prospectus
delivery and other requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement, including compliance with the “Plan of Distribution” section of the
then current prospectus relating to such Registration Statement.

 

 

 



 5 

 

 

5Indemnification.

 

5.1   Indemnification by the Company. The Company will indemnify and hold
harmless each Investor who holds Registrable Securities and its officers,
directors, members, employees and agents, successors and assigns, and each other
Person, if any, who controls such Investor within the meaning of the 1933 Act,
against any losses, liabilities, obligations, claims, contingencies, damages,
actual costs and expenses, including all judgments, amounts paid in settlements,
court costs and reasonable attorneys’ fees and costs of investigation
(collectively, “Losses”), insofar as such Losses arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any Prospectus, or any amendment or
supplement thereof or arising out of or based upon any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; (ii) any blue sky application or
other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state in a Blue Sky Application a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such Losses arise out of or are
based upon (A) an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus; (B) a failure of the Investor to deliver
or to cause to be delivered the prospectus made available by the Company; (C)
the Investor’s use of an incorrect prospectus despite being promptly advised in
advance by the Company in writing not to use such incorrect prospectus; (D) any
claims based on the manner of sale of the Registrable Securities by the
Investor; or (E) any omission of the Investor to notify the Company of any
material fact that should be stated in the Registration Statement or prospectus
relating to the Investor or the manner of sale.

 

5.2   Indemnification by the Investors. Each Investor agrees, severally and
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, shareholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by such Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of an Investor be greater in amount than the dollar
amount of the proceeds (net of all expenses paid by such Investor in connection
with any claim relating to this Section 5 and the amount of any damages such
Investor has otherwise been required to pay by reason of such untrue statement
or omission) received by such Investor upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

 

 



 6 

 

 

5.3   Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
indemnifying party will be liable to any indemnified party under this Agreement
for any settlement by such indemnified party effected without the indemnifying
party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

 

5.4   Contribution. If for any reason the indemnification provided for in the
preceding paragraphs 5.1 and 5.2 is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

6Miscellaneous.

 

6.1   Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors.

 

6.2   Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 8.4 of the Purchase Agreement.

 

 

 



 7 

 

 

6.3   Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that (i) the Investor agrees in writing with such transferee or
assignee to assign all or any portion of such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by such transferee or assignee is restricted under the 1933 Act or applicable
state securities laws if so required; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence such
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment shall have been
made in accordance with the applicable requirements of the Purchase Agreement;
and (vi) such transfer or assignment shall have been conducted in accordance
with all applicable federal and state securities laws. The term “Investor” in
this Agreement shall also include all such transferees and assignees.

 

6.4   Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, agree to and, by virtue of such
transaction, have assumed the obligations of the Company hereunder, the term
“Company” shall be deemed to refer to such Person and the term “Registrable
Securities” shall be deemed to include the securities received by the Investors
in connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

 

6.5   Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.6   Remedies. In the event of a breach by the Company of any of its
obligations under this Agreement, each Investor, in addition to being entitled
to exercise all rights granted by law and under this Agreement, including
recovery of damages, shall be entitled to specific performance of its rights
under this Agreement. The Company agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

 

6.7   Piggy-Back Registrations. If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the 1933 Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or
their then equivalents relating to equity securities to be issued solely in
connection with any acquisition of any entity or business or equity securities
issuable in connection with the Company’s stock option or other employee benefit
plans, then the Company shall deliver to each Investor a written notice of such
determination and, if within five days after the date of the delivery of such
notice, any such Investor shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
such Investor requests to be registered; provided, however, that the Company
shall not be required to register any Registrable Securities pursuant to this
Section 6.7 that are eligible for resale pursuant to Rule 144 (without volume
restrictions or current public information requirements) promulgated by the SEC
pursuant to the 1933 Act or that are the subject of a then effective
Registration Statement.

 

 



 8 

 

 

6.8   No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Investors in this Agreement or otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 3.3,
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.

 

6.9   Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

 

6.10                    Independent Nature of Investors’ Obligations and Rights.
The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Investors are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated by
this Agreement or any other matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
asset any such claim, with respect to such obligations or transactions. Each
Investor shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement with respect to the
obligations of the Company contained was solely in the control of the Company,
not the action or decision of any Investor, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Investor. It is expressly understood and agreed that each provision
contained in this Agreement is between the Company and a Investor, solely, and
not between the Company and the Investors collectively and not between and among
Investors.

 

6.11                    Counterparts; Faxes. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or by emailing a “.pdf” format data file, which
shall be deemed an original.

 

6.12                    Titles and Subtitles. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.13                    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.

 

 



 9 

 

 

6.14                    Further Assurances. The parties shall execute and
deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.

 

6.15                    Entire Agreement. This Agreement and the Purchase
Agreement are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. This Agreement and the Purchase Agreement supersede all prior agreements
and understandings between the parties with respect to such subject matter.

 

6.16                    Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within the State of New York. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. TO THE EXTENT ALLOWABLE UNDER
APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT
COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

 

[Signature Pages Follow.]

 

 

 



 10 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Agreement as of the
date first above written.





 

The Company: PRECISION OPTICS CORPORATION, INC.       By:    Name:
Title: Joseph N. Forkey
President and Chief Executive Officer

 

 

 

 



 11 

 

 

 



[Signature Page to Registration Rights Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Agreement as of the
date first above written.

 

Name of Investor:

By:_______________________________

Name:

Title:

 

 

 

 



 12 

 

